EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Gregory Herrman on 9/28/2021.
The application has been amended as follows:                                                                                                                                                                                                          
Cancel claims 14 and 15.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or render obvious the limitations provided in independent claims 1 and 16. Specifically, the limitations of “a plurality of retaining protrusions and/or retaining spacers, each of the plurality of retaining protrusions and/or retaining spacers extending away from the interior volume from a respective external corner of a respective peripheral wall” (as required by claim 1) or “the plurality of structures are included in a plurality of stacked modules each comprising one of said plurality of structures, the plurality of stacked modules having corners, and projections extending from the comers of the respective peripheral walls and away from the interior volume” (as required by claim 16). Schatz (U.S. Patent No. 4,977,952), considered the closest prior art, teaches providing a plurality of spacers/projections (24), however Schatz fails to teach these extending from the corners. The prior art fails to render this obvious and thus the claims are allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HARRY E ARANT/Primary Examiner, Art Unit 3763